DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a reply to Applicant's Arguments/Remarks filed on 10/25/2021 for U.S. Application 16/888,010 where: 
a. Claim(s) 1 and 9 have been amended.
 b. Claims 2, 10 and 18 have been cancelled.    


Response to Arguments  
Applicant’s arguments, see pages 9-13, filed 10/25/2021, with respect to the rejection(s) of claim(s) 1-4, 8-12, 16-20 and 24 under U.S.C. 102 and claims 5-7, 13-15 and 21-23 under U.S.C. 103 have been fully considered and are persuasive.  

Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shibao (US 2017/0085694). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 8, 9, 11, 12, 16, 17, 19, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2019/0246257) in view of Shibao (US 2017/0085694).

Regarding claim 9, Hasegawa teaches: A wireless communication device (fig. 1, mobile terminal 103), comprising: 
a memory (fig. 2, flash memory 214); and 
a processor (fig. 2, CPU 212) coupled to the memory and configured with processor-executable instructions to ([0038], The CPU 212 is a processor, a programmable logic circuit, or a microprocessor that controls the overall operation of the mobile terminal 103):  
detect a mobile print service triggered on the wireless communication device ([0047], Note that in order that the mobile terminal 103 implements a service such as printing and scanning provided by the MFP 101 via the software program (application) installed on the mobile terminal 103, the MFP 101 and the mobile terminal 103 need to perform two-way communication); 
scan radio channels associated with Bluetooth Low Energy (BLE) advertisement broadcasts ([0059], In step S502, the mobile terminal 103 starts scanning by the Bluetooth I/F 216, and advances the process to step S503);   
receive BLE advertising packets from printer devices within range of the wireless communication device ([0059-0060], Since the mobile terminal 103 searches for the nearby MFP 101 based on the received advertising packet, a message to the user to approach the target MFP 101 is displayed in the message 602.); and 
display a list of discovered printer devices based on the received BLE advertising packets ([0062], Then in step S505, the mobile terminal 103 displays the device name and the like of the MFP 101 determined to be available on the screen as shown in FIG. 6B).  

 Hasegawa does not explicitly teach: by displaying the list of discovered printer devices including at least one printing capability identified in the received BLE advertising packets. 

However, Shibao teaches: by displaying the list of discovered printer devices including at least one printing capability identified in the received BLE advertising packets (see fig. 4B, the displaying of the printers (printers 1-4) and the printing capability such as color/two-sided, color/one-sided/monochrome/two-sided or /monochrome/one-sided, [0045], In the present exemplary embodiment, an advertising packet transmitted from a surrounding device includes a device name and a MAC address. Since an advertising packet can only contain information of limited data size, an IP address and capability information are not included. The search result screen 420 displays search results " Printer-005" and " Printer-006" by using the device names included in the advertising packets. A search result " Printer-001" is displayed with its capability information as well. The reason is that the information about the device having the device name " Printer-001" is stored in the device list table 500, and the search result is displayed by using the information of the device list table 500). 


The motivation for the combination is that Hasegawa and Shibao are in the same field of endeavor, namely network connection between devices.  

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hasegawa to include by displaying the list of discovered printer devices including at least one printing capability identified in the received BLE advertising packets as taught by Shibao. The motivation/suggestion would have been to further enhance/improve the wireless communication device since doing so would allow the user to visually see which printers capability therefore allowing the user to make the selection per the user needs such as a printer that can print color and both side. 


Regarding claim 11, Hasegawa and Shibao teach: The wireless communication device of claim 9, wherein the processor is further configured with processor-executable instructions to: detect a user input selecting a printer device from the list of discovered printer devices (Hasegawa, [0063], and fig. 6B and fig. 6C, user select device B); and establish a BLE connection with the selected printer device (fig. 6D and 6E, login to device B). 

Regarding claim 12, Hasegawa and Shibao teach: The wireless communication device of claim 11, wherein the processor is further configured with processor-executable instructions to: receive information identifying a wireless local area network (WLAN) to which the selected printer device is connected, wherein the information is received over the BLE connection with the selected printer device (Hasegawa, [0064-0067]. "Wi-Fi connection" and "destination transmission" are operations that require two-way communication, in which a connection using the wireless network I/F 221 is tried first. See fig. 6C). 


Regarding claim 16, Hasegawa and Shibao teach: The wireless communication device of claim 9, wherein the processor is further configured with processor-executable instruction such that the list of discovered printer devices includes, for each discovered printer device: a device name (Hasegawa,  fig. 6B, Devices A, B, C), an internet protocol (IP) address ([0066], If the IP address is obtained, the mobile terminal 103 uses that IP address to establish a wireless network connection with the MFP 101 targeted for the operation via the wireless network I/F 221 (step S517). If the IP address of the MFP targeted for the operation cannot be obtained, the mobile terminal 103 advances the process to step S510 to be described later.), and an indication of a relative distance of the discovered printer device from the wireless communication device ([0062], The display order can be decided based on the device name, the order of detection, or the signal strength of the advertising packet)

Claims 1 and 17 are rejected for reasons similar to claim 9 above.
Claims 3 and 19 are rejected for reasons similar to claim 11 above.
Claims 4 and 20 are rejected for reasons similar to claim 12 above.
Claims 8 and 24 are rejected for reasons similar to claim 16 above.


Claims 5-7, 13-15, and 21-23  are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2019/0246257) in view of Shibao and further in view of  Riveiro et al. (US 2018/0101342, hereinafter Riveiro).


Regarding claim 13, Hasegawa and Shibao teach: The wireless communication device of claim 12, wherein the processor is further configured with processor-executable instructions to: determine whether the wireless communication device is connected to the identified WLAN; perform a handover to the identified WLAN in response to determining that the wireless communication device is not currently connected to the identified WLAN; (Hasegawa, [0066], Alternatively, the mobile terminal 103 may transmit the information about the MAC address of the MFP targeted for the operation via the wireless network I/F 221 to inquire the information about the IP address of the MFP targeted for the operation. If the IP address is obtained, the mobile terminal 103 uses that IP address to establish a wireless network connection with the MFP 101 targeted for the operation via the wireless network I/F 221 (step S517).). 

Hasegawa and Shibao not explicitly teach: send a print job to the selected printer device over the identified WLAN.

However, Riveiro teaches:  send a print job to the selected printer device over the identified WLAN ([0013], The printing device 104 may include a printer and/or a multifunction printer capable of printing a print job via the established connection Wi-Fi direct/wi-fi). 

The motivation for the combination is that Hasegawa, Shibao and Riveiro are in the same field of endeavor, namely network connection between devices.  

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hasegawa and Shibao to include send a print job to the selected printer device over the identified WLAN as taught by Riveiro. The motivation/suggestion would have been to further enhance/improve the wireless communication device since doing so would allow the user to print directly via the wireless local area network (WLAN) therefore reducing the chances of the print job data/packet being lost. 


Regarding claim 14, Hasegawa and Shibao teach: The wireless communication device of claim 11, wherein the processor is further configured with processor-executable instructions to.

Hasegawa and Shibao do not explicitly teach:  receive information from the selected printer device to establish a direct communication link, wherein the information is received over the BLE connection; 
establish the direct communication link with the selected printer device; send a print job to the selected printer device over the established direct communication link. 

However, Riveiro teaches:  receive information from the selected printer device to establish a direct communication link, wherein the information is received over the BLE connection ([0011], For example, the user device 102 may include a receiver and/or a transmitter of Wi-Fi, Wi-Fi direct, and/or BLE signal); 
establish the direct communication link with the selected printer device ([0013], The printing device 104 may have the capability to detect, consume, respond to, communicate via, and/or send a beacon); send a print job to the selected printer device over the established direct communication link ([0013], The printing device 104 may include a printer and/or a multifunction printer capable of printing a print job via the established connection Wi-Fi direct/wi-fi).  


The motivation for the combination is that Hasegawa, Shibao and Riveiro are in the same field of endeavor, namely network connection between devices.  

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hasegawa and Shibao to include receive information from the selected printer device to establish a direct communication link, wherein the information is received over the BLE connection; establish the direct communication link with the selected printer device; send a print job to the selected printer device over the established direct communication link as taught by Riveiro. The motivation/suggestion would have been to further enhance/improve the wireless communication device since doing so would allow the user to print directly to the printer without going thru a router/network. 


Regarding claim 15, Hasegawa, Shibao and Riveiro teach: The wireless communication device of claim 14, wherein the processor is further configured with processor-executable instruction to establish the direct communication link by setting up a peer-to-peer connection between the wireless communication device and the selected printer device using a wireless direct communication selected from the group of Wi-Fi Direct (Riveiro, [0013], For example, the printing device 104 may include a receiver and/or a transmitter of Wi-Fi, Wi-Fi direct, and/or BLE signal.), Wi-Fi Aware, Long Term Evolution (LTE) Direct, or 5G device-to-device.  



Claims 5 and 21 are rejected for reasons similar to claim 13 above.
Claims 6 and 22 are rejected for reasons similar to claim 14 above.
Claims 7 and 23 are rejected for reasons similar to claim 15 above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-744040.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW H LAM/
Primary Examiner, Art Unit 2675